Citation Nr: 1805788	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, including as due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel







INTRODUCTION

The Veteran served in the United States Navy from December 1970 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffered from shortness of breath and had difficulty sleeping at night within the first three months after being discharged from service.  See Notice of Disagreement.  He asserts that over the years these symptoms became worse.  The Veteran's wife also indicated that she noticed the Veteran would stop breathing during his sleep.  She contends that these non-breathing moments became more frequent over the years.  This led to a VA doctor recommending that the Veteran undergo a sleep study.  After the sleep study, the Veteran was diagnosed with sleep apnea and given a CPAP machine.  Id. 

The Veteran contends that his diagnosis of sleep apnea is caused by or is secondary to his service-connected pulmonary sarcoidosis.  Id.  The Veteran was service connected for his pulmonary sarcoidosis in October 1973 and is currently rated at 60 percent for the condition. 

This claim must be remanded to the AOJ.  A VA examination is warranted, as the evidence raises the possibility that the Veteran's obstructive sleep apnea may be related to service, or secondary to the Veteran's service-connected sarcoidosis. 


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all updated medical records including those detailing the sleep study the Veteran underwent that led to his diagnosis of sleep apnea.  

2.  After associating any outstanding evidence with the claims file, obtain an opinion from an appropriately qualified clinician to determine the nature and etiology of the Veteran's claimed obstructive sleep apnea.  The claims file must be made available to the reviewing clinician in conjunction with the opinion request, and the reviewing clinician must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  If physical examination of the Veteran is necessary to respond to the Board's remand questions, such must be conducted. 

The reviewing clinician must provide an opinion as to the following questions:

a.) Is it at least as likely as not that the Veteran's obstructive sleep apnea is related to his military service?

b.) Is it at least as likely as not that the Veteran's obstructive sleep apnea is caused or aggravated by his service-connected sarcoidosis? 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


